FORM OF GUARANTY
 
1. Identification.


This Guaranty (the “Guaranty”), dated as of December 13, 2006, is entered into
by China Quantum Communications Ltd., a Cayman Islands corporation, China
Biopharma Ltd., a Cayman Islands corporation, and Guang Tong Wang Luo (China)
Co. Ltd., a corporation incorporated in the Peoples Republic of China (each a
“Guarantor”), for the benefit of the parties identified on Schedule A hereto
(each a “Lender” and collectively, the “Lenders”).


2. Recitals.


2.1 Guarantor is a direct or indirect subsidiary of China Biopharma, Inc., a
Delaware corporation (“Parent”). The Lenders have made, are making and will be
making loans to Parent (the “Loans”). Guarantor will obtain substantial benefit
from the proceeds of the Loans.


2.2 The Loans are and will be evidenced by certain promissory Notes
(collectively, “Note” or “Notes”) issued by Parent on, about or after the date
of this Guaranty pursuant to subscription agreements dated at or about the date
hereof (“Subscription Agreements”). The Notes are further identified on Schedule
A hereto and were and will be executed by Parent as “Borrower” or “Debtor” for
the benefit of each Lender as the “Holder” or “Lender” thereof.


2.3 In consideration of the Loans made and to be made by Lenders to Parent and
for other good and valuable consideration, and as security for the performance
by Parent of its obligations under the Notes and as security for the repayment
of the Loans and all other sums due from Debtor to Lenders arising under the
Notes, Subscription Agreements and any other agreement between or among them
relating to the foregoing (collectively, the “Obligations”), Guarantor, for good
and valuable consideration, receipt of which is acknowledged, has agreed to
enter into this Guaranty. Obligations include all future advances by Lenders to
Parent made by Lenders pursuant to the Subscription Agreement.


2.4 The Lenders have appointed Barbara R. Mittman as Collateral Agent pursuant
to that certain Collateral Agent Agreement dated at or about the date of this
Agreement (“Collateral Agent Agreement”), among the Lenders and Collateral
Agent.


3. Guaranty.


3.1 Guaranty. Guarantor hereby unconditionally and irrevocably guarantees,
jointly and severally with any other Guarantor, the punctual payment,
performance and observance when due, whether at stated maturity, by acceleration
or otherwise, of all of the Obligations now or hereafter existing, whether for
principal, interest (including, without limitation, all interest that accrues
after the commencement of any insolvency, bankruptcy or reorganization of
Parent, whether or not constituting an allowed claim in such proceeding), fees,
commissions, expense reimbursements, liquidated damages, indemnifications or
otherwise (such obligations, to the extent not paid by Parent being the
“Guaranteed Obligations”), and agrees to pay any and all reasonable costs, fees
and expenses (including reasonable counsel fees and expenses) incurred by
Collateral Agent and the Lenders in enforcing any rights under the guaranty set
forth herein. Without limiting the generality of the foregoing, Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by Parent to Collateral Agent and the Lenders, but
for the fact that they are unenforceable or not allowable due, in either case,
to the existence of an insolvency, bankruptcy or reorganization involving
Parent.
 

--------------------------------------------------------------------------------


3.2 Guaranty Absolute. Guarantor guarantees that the Guaranteed Obligations will
be paid strictly in accordance with the terms of the Notes, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of Collateral Agent or the Lenders
with respect thereto. The obligations of Guarantor under this Guaranty are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against Guarantor to enforce such obligations,
irrespective of whether any action is brought against Parent or any other
Guarantor or whether Parent or any other Guarantor is joined in any such action
or actions. The liability of Guarantor under this Guaranty constitutes a primary
obligation, and not a contract of surety, and to the extent permitted by law,
shall be irrevocable, absolute and unconditional irrespective of, and, to the
extent permitted by law, Guarantor hereby irrevocably waives any defenses it may
now or hereafter have in any way relating to, any or all of the following:
 
(a)   any lack of validity or enforceability of the Notes or any agreement or
instrument relating thereto;
 
(b)   any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from the Notes, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to Parent or otherwise;
 
(c)   any taking, exchange, release, subordination or non-perfection of any
Collateral, or any taking, release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;
 
(d)   any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of Parent; or
 
(e)   any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by Collateral
Agent or the Lenders that might otherwise constitute a defense available to, or
a discharge of, Parent or any other guarantor or surety.
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Collateral Agent, the Lenders or any other
entity upon the insolvency, bankruptcy or reorganization of the Parent or
otherwise (and whether as a result of any demand, settlement, litigation or
otherwise), all as though such payment had not been made.
 
3.3 Waiver. Guarantor hereby waives promptness, diligence, notice of acceptance
and any other notice with respect to any of the Guaranteed Obligations and this
Guaranty and any requirement that Collateral Agent or the Lenders or exhaust any
right or take any action against Parent or any other person or entity or any
Collateral. Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated herein and that the waiver
set forth in this Section 3.3 is knowingly made in contemplation of such
benefits. Guarantor hereby waives any right to revoke this Guaranty, and
acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.
 
3.4 Continuing Guaranty; Assignments. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the later of the indefeasible
cash payment in full of the Guaranteed Obligations and all other amounts payable
under this Guaranty, the Subscription Agreements and Notes, (b) be binding upon
Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable against Guarantor by the Lenders and their successors, pledgees,
transferees and assigns. Without limiting the generality of the foregoing
clause (c), any Lender may pledge, assign or otherwise transfer all or any
portion of its rights and obligations under this Guaranty (including, without
limitation, all or any portion of its Notes owing to it) to any other Person,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted such Collateral Agent or Lender herein or otherwise.
 

--------------------------------------------------------------------------------


3.5 Subrogation. No Guarantor will exercise any rights that it may now have or
hereafter acquire against the Collateral Agent or any Lender or other Guarantor
(if any) that arise from the existence, payment, performance or enforcement of
such Guarantor’s obligations under this Guaranty, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from the Collateral Agent or any Lender or other Guarantor
(if any), directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security solely on account of such claim, remedy or
right, unless and until all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been indefeasibly paid in full in cash.
 
3.6 Maximum Obligations. Notwithstanding any provision herein contained to the
contrary, Guarantor’s liability with respect to the Obligations shall be limited
to an amount not to exceed, as of any date of determination, the amount that
could be claimed by Lenders from Guarantor without rendering such claim voidable
or avoidable under Section 548 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law.
 
4. Miscellaneous.
 
4.1 Expenses. Guarantor shall pay to the Lenders, on demand, the amount of any
and all reasonable expenses, including, without limitation, attorneys’ fees,
legal expenses and brokers’ fees, which the Lenders may incur in connection with
exercise or enforcement of any the rights, remedies or powers of the Lenders
hereunder or with respect to any or all of the Obligations.


4.2 Waivers, Amendment and Remedies. No course of dealing by the Lenders and no
failure by the Lenders to exercise, or delay by the Lender in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof, and no
single or partial exercise thereof shall preclude any other or further exercise
thereof or the exercise of any other right, remedy or power of the Lenders. No
amendment, modification or waiver of any provision of this Guaranty and no
consent to any departure by Guarantor therefrom, shall, in any event, be
effective unless contained in a writing signed by the Majority in Interest (as
such term is defined in the Collateral Agent Agreement) or the Lender or Lenders
against whom such amendment, modification or waiver is sought, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. The rights, remedies and powers of the
Lenders, not only hereunder, but also under any instruments and agreements
evidencing or securing the Obligations and under applicable law are cumulative,
and may be exercised by the Lenders from time to time in such order as the
Lenders may elect.


4.3 Notices. All notices or other communications given or made hereunder shall
be in writing and shall be personally delivered or deemed delivered the first
business day after being faxed (provided that a copy is delivered by first class
mail) to the party to receive the same at its address set forth below or to such
other address as either party shall hereafter give to the other by notice duly
made under this Section:



--------------------------------------------------------------------------------


To Parent and
Guarantor, to:                                      China Biopharma, Inc.
31 Airpark Road
Princeton, New Jersey 08540
Attn: Peter Wang, CEO
Fax: (904) 399-9151


With a copy by telecopier only to:
Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Fax (212) 407-4990


To Lenders:                                         To the addresses and
telecopier numbers set
Forth on Schedule A




To the Collateral Agent:                    Barbara R. Mittman
551 Fifth Avenue, Suite 1601
New York, New York 10176
Fax: (212) 697-3575




If to Parent, Guarantor, Lender or
Collateral Agent, with a copy by telecopier only to:


Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, New York 10176
Fax: (212) 697-3575


Any party may change its address by written notice in accordance with this
paragraph.


4.4 Term; Binding Effect. This Guaranty shall (a) remain in full force and
effect until payment and satisfaction in full of all of the Obligations; (b) be
binding upon Guarantor and its successors and permitted assigns; and (c) inure
to the benefit of the Lenders and their respective successors and assigns. All
the rights and benefits granted by Guarantor to the Collateral Agent and Lenders
hereunder and other agreements and documents delivered in connection therewith
are deemed granted to both the Collateral Agent and Lenders. Upon the payment in
full of the Obligations, (i) this Guaranty shall terminate and (ii) the Lenders
will, upon Guarantor’s request and at Guarantor’s expense, execute and deliver
to Guarantor such documents as Guarantor shall reasonably request to evidence
such termination, all without any representation, warranty or recourse
whatsoever.


4.5 Captions. The captions of Paragraphs, Articles and Sections in this Guaranty
have been included for convenience of reference only, and shall not define or
limit the provisions hereof and have no legal or other significance whatsoever.


4.6 Governing Law; Venue; Severability. This Guaranty shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts or choice of law. Any legal action or proceeding against
Guarantor with respect to this Guaranty may be brought in the courts of the
State of New York or of the United States for the Southern District of New York,
and, by execution and delivery of this Guaranty, Guarantor hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Guarantor hereby
irrevocably waives any objection which they may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Guaranty brought in the aforesaid courts and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum. If any provision of this Guaranty, or the application
thereof to any person or circumstance, is held invalid, such invalidity shall
not affect any other provisions which can be given effect without the invalid
provision or application, and to this end the provisions hereof shall be
severable and the remaining, valid provisions shall remain of full force and
effect.



--------------------------------------------------------------------------------


4.7 Satisfaction of Obligations. For all purposes of this Guaranty, the payment
in full of the Obligations shall be conclusively deemed to have occurred when
either the Obligations have been indefeasibly paid in cash or all outstanding
Notes have been converted to common stock pursuant to the terms of the Notes and
the Subscription Agreements.


4.8 Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed and delivered this Guaranty,
as of the date first written above.
 
“GUARANTOR”
“GUARANTOR”
CHINA QUANTUM COMMUNICATIONS LTD.
CHINA BIOPHARMA LTD.
a Cayman Islands corporation
a Cayman Islands corporation
       
By: _____________________________________
By: __________________________________
   
Its: _____________________________________
Its: ___________________________________
       
“GUARANTOR”
 
GUANG TONG WANG LUO (CHINA) CO. LTD.
 
a China corporation
         
By: _____________________________________
     
Its: _____________________________________
         
APPROVED BY “LENDERS”:
       
Name of Lender (Print):
       
Name of Lender (Print):
   
________________________________________
______________________________________
       
By:_____________________________________
By:____________________________________
   
Print Name of Signator:_____________________
Print Name of Signator:____________________






This Guaranty Agreement may be signed by facsimile signature and
delivered by confirmed facsimile transmission.
 

--------------------------------------------------------------------------------


SCHEDULE A TO GUARANTY


LENDERS
 
NOTE PRINCIPAL
 
ANTHONY HELLER
c/o Plazacorp Investments Limited
10 Wanless Ave.-Suite 201
Toronto, Ontario M4N 1V6
Fax: (416) 481-8000
 
$
150,000.00
 
BRIO CAPITAL L.P.
401 E. 34th St.
Suite s-33c
New York, NY 10016
Fax: (646) 390-2158
 
$
150,000.00
 
CHESTNUT RIDGE PARTNERS, L.P.
50 Tice Boulevard
Woodcliff Lake, NJ 07677
Fax: (201) 802-9450
 
$
250,000.00
 
MARVIN MERMELSTEIN
6500 N. Hamlin
Lincolnwood, IL 60712
Fax: (847) 679-7462
 
$
250,000.00
 
MONARCH CAPITAL FUND LTD.
Harbour House, 2nd Fl.
Waterfront Drive,
Road Town, Tortola, BVI
Fax: (284) 494-4770
 
$
250,000.00
 
PROFESSIONAL OFFSHORE OPPORTUNITY FUND, LTD.
1400 Old Country Road, Suite 206
Westbury, NY 11590
Fax: (516) 228-8083
 
$
300,000.00
 
NITE CAPITAL LP
100 East Cook Avenue, Suite 201
Libertyville, IL 60048
Fax: (847) 968-2648
 
$
250,000.00
 
VISION OPPORTUNITY MASTER FUND, LTD.
20 W. 55th Street, 5th Fl.
New York, NY 10019
Fax: (212) 867-1416
 
$
700,000.00
 
FIRST MIRAGE, INC.
333 Sandy Springs Circle, Suite 230
Atlanta, GA 30328
Fax: (404) 257-9125
 
$
125,000.00
 
GENERATION CAPITAL ASSOCIATES
1985 Riverside Trace
Atlanta, GA 30328
Fax: (404) 257-9125
 
$
125,000.00
 
DOUBLE U MASTER FUND L.P.
P. O. Box 972
Harbour House
Roadtown, Tortola, BVI
Fax: (284) 494-4770
 
$
100,000.00
 
CENTURION MICROCAP, LP
3014 Avenue L
Brooklyn, NY 11210
Fax: (718) 228-9570
 
$
250,000.00
 
BURSTEIN & LINDSAY SEC. CORP.
140 Birmensdorfer Str.
CH8003
Zurich, Switzerland
Fax: (411) 451-0946
 
$
100,000.00
 
TOTALS
 
$
3,000,000.00
 






--------------------------------------------------------------------------------

